DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including, in the context of the recited structure and functionality, the following feature: a force accumulating assembly (See Fig 8, #33) for storing force (See further Fig 3, #411 illustrating the linkage mechanism which is responsible for storing force from the driving member {#22}. See further page 4, line 20 – page 5, line 5 of the specification filed 12/17/2019) and for delivering an instantaneous strike onto abutting members for straightening the staple legs (See Figs 5 and 6 illustrating the force accumulating assembly {specifically #337/338} striking abutting members {#32} for straightening staple legs {not illustrated in figures}. See further page 4, line 17 – page 5, line 5 of the specification for more description of the inventive concept). For illustration and contrast with the prior art, note:
Marks (US 2017/0182645 A1) teaches a stapler (Fig 1) with an assembly for straightening the legs of a staple after it was ejected from the stapler (see figs 5/6 illustrating the mechanism). However, Marks does not specifically teach a force accumulating assembly for storing force, and for delivering an instantaneous strike onto abutting members for straightening the staple legs.
Ivarsson (US 2007/0210135 A1) and Olesen (US 5,004,142) similarly teach mechanisms for straightening staple legs (Ivarsson, figs 6-9 & Olesen, figs 3, 4, & 6). However, like Marks above, none of Ivarsson or Olesen teach a force accumulating assembly for storing force, and for delivering an instantaneous strike onto abutting members for straightening the staple legs.
Regarding claims 3-10, they are allowed as depending from claim 1, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731